Dismissed and Memorandum Opinion filed March 31, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00054-CV

DAVID GREEN, ANNIE M. BRANCH A/K/A ANNIE GREEN, CHANDRA
   WARE D/B/A SAPPHIRE REALTY A/K/A SAPPHIRE REALTY
  HOUSTON AND D'ADREINNE M. TRUITT-SWEATT, Appellants

                                        V.

TAMEIKA EVANS AND DAVID EVANS, INDIVIDUALLY AND AS NEXT
 FRIEND OF DAVION EVANS, A MINOR CHILD, TIMOTHY EVANS, A
MINOR CHILD, UNIQUE EVANS, A MINOR CHILD, DAVID EVANS, II,
        A MINOR CHILD, AND TATIANA EVANS, Appellees

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-26231

                         MEMORANDUM OPINION

      This appeal is from a judgment signed October 9, 2019. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.
      On February 24, 2020, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2